DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered. 

Claims Status

3.	Claims 1, 2, 8-11, 25, 26, 31-34 and 48-53 have been amended.
4.	Claims 1-53 are currently pending.

                                                    Response to Arguments
5.	The applicant's arguments filed on 10/15/2020 regarding claims 1-53 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.



35 USC § 112 (f) Claim Limitations Analysis
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

7.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 48 and 49 have been interpreted under 35 U.S.C. 112, sixth paragraph.
The claim limitations  “means for identifying a control region of a TTI of the first duration” (claims 48 and 49), “means for determining at least one of a control channel element (CCE) size for the control region based at least in part on a type of reference signal” (claims 48 and 49), “means for monitoring the control region of the TTI of the first duration for downlink control information (DCI) according to the determined CCE size” (claim 48), and “means for transmitting downlink control information (DCI) in the control region of the TTI of the first duration according to the determined CCE size” (claim 49) have been interpreted under 35 U.S.C., sixth paragraph, because it uses a non-structural term “means” without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by structure modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 48 and 49 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “the control region is configured for” defined in (Fig. 4, [0058], base station 105-b may determine the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections (minor informalities)
9.	Claims 1, 25, 48, 49, 50, 52 and 53 are objected to because of the following informalities:
Regarding claim 1, the claim recites “A method for wireless communication in a system that supports a first transmission time interval (TTI) duration and a second TTI duration that is greater than the first TTI duration, comprising: 
a TTI of the first duration;……………and 
monitoring the control region of the TTI of the first duration for downlink control information (DCI) according to the determined CCE size”.
It appears that “a control region of a TTI of the first duration” and “the control region of the TTI of the first duration” of second and third limitations are referring back to “a first transmission time interval (TTI) duration” of preamble.  In order to avoid antecedent basis issue, it is suggested to amend “ a control region of a TTI of the first duration” as “ a control region of the first TTI duration” and “the control region of the TTI of the first duration” as “the control region of the first TTI duration”. 
If applicant is of the opinion that “a TTI of the first duration” is not referring back to “a first transmission time interval (TTI) duration” of the preamble, further clarification is requested and it is suggested to fix any related antecedent basis issues.
Regarding claims 25, 48, 49, 50, 52 and 53, the claims are objected under minor informalities based on the same reasoning as presented in the objection of claim 1.
Appropriate correction is required. For the purpose of examinations, the examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-23, 25-46 and 48-53 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HE et al. (US 2019/0141679 A1), hereinafter “He” in view of Lee et al. (US 2020/0305129 A1), hereinafter “Lee”.
	Regarding claim 1, He discloses a method for wireless communication in a system that supports a first transmission time interval (TTI) duration and a second TTI duration that is greater than the first TTI duration (paragraphs [0034], [0061]-[0068]; method relates to resource elements corresponding to shortened physical downlink control channel candidates) , comprising: 
identifying (paragraph [0034]; number of symbols (M)) a control region (paragraph [0034]; S-PDCCH) of a TTI of the first duration (paragraph [0034]; S-TTI); and
monitoring the control region (paragraph [0068]; S-PDCCH) of the TTI of the first duration (paragraph [0068]; S-TTI)  for downlink control information (DCI) according to the determined CCE size (paragraph [0068]; identified S-PDCCH candidates in downlink control information).
While disclosing the whole subject matter recited in claim 1 as discussed above, He implies “determining a control channel element (CCE) size for the control region based at least in part on a type of reference signal” (Fig. 10, paragraphs [0061], [0066]; S-TTI length of 2 symbols, the common S-PDCCH search space (SSk (L)) can include a defined aggregation level L (e.g., 1 or 2), a defined size (in S-CCEs) (e.g., 2 or 4), a defined number of S-PDCCH candidates M(L) (e.g., 2)). Liu teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Lee from the same or similar field of endeavor discloses determining (paragraphs [0164], [0167]; NsPDCCH candidates, where NsPDCCH -determined based on) a control channel element (CCE) size (paragraphs [0164], [0167]; number of available REs)  for the control region (paragraphs [0164], [0167]; sPDCCH region in a sTTI) based at least in part on a type of reference signal (paragraphs [0164], [0167]; CSI-RS/DMI-RS/RS); and
monitoring the control region of the TTI of the first duration (Table 6, paragraph [0072]; monitor one or more PDCCH candidates) for downlink control information (DCI) according to the determined CCE size (paragraph [0072]; PDCCH format, such as a DL Control information (DCI) format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining a control channel element (CCE) size for the control region based at least in part on a type of reference signal” as taught by Lee, in the system of He, so that it would provide existing applications such as gaming and real-time applications benefit from reduced latency in terms of increased perceived quality of experience (Lee, paragraph [0002]).

Regarding claim 2, He discloses determining an aggregation level (Figs. 4, 5, paragraphs [0043], [0059], [0077]; search space candidates for aggregation level L) based at least in part on the index of the TTI of the first duration (Figs. 4, 5, paragraphs [0043], [0059], [0077]; a S-TTI index), wherein the CCE size comprises a fixed number of resource element groups (REGs) (Figs. 4, 5, paragraphs [0043], [0059], [0077]; a number of S-REGs used for one S-CCE (e.g., which is denoted by NS-REG S-CCE) can be equal to 3).

Regarding claim 3, He discloses a number of resource elements in each REG is independent of a configured reference signal demodulation scheme (Figs. 4-5, paragraph [0043]; S-REG  can include REs in S-REG X and REs in one S-REG punctured by an RS).

Regarding claim 4, He discloses a number of resource elements in each REG available for DCI is based at least in part on a configured reference signal demodulation scheme (Figs. 4-5, paragraphs [0044], [0066]; REs in S-REG X, REs in one S-REG punctured by an RS and DMRS REs).

  Regarding claim 5, He discloses one or more of the REGs comprise resource elements containing cell-specific reference signals (CRSs), demodulation reference signals (DMRSs), or channel state information reference signals (CSI-RSs), or any combination thereof (Figs. 4-5, paragraphs [0044], [0066]; REs in S-REG X, REs in one S-REG punctured by an RS and DMRS REs).

Regarding claim 6, He in view of Lee disclose the method according to claim 2.
Lee further discloses one or more of the REGs are exclusive of resource elements containing cell-specific reference signals (CRSs), demodulation reference signals (DMRSs), or channel state information reference signals (CSI-RSs), or any combination thereof (paragraphs [0164], [0167]; excluding REs that may be used for at least one of cell-specific reference signals, CSI-RS, DM-RS, and RS for sTTI).
(Lee, paragraph [0002]).

Regarding claim 7, He discloses determining the aggregation level for the control region further comprises: determining a number of blind decodes per aggregation level (paragraphs [0059], [0077]; M(L) is a number of S-PDCCH candidates to monitor at aggregation level L in an S-TTI RB set. The variable Yk can be defined by: Yk=(A·Yk−1) mod D, wherein Y−1=nRNTI≠0, A=39827, D=65537 and k is a S-TTI index within a subframe).

Regarding claim 8, He in view of Lee disclose the method according to claim 1.
Lee further discloses identifying whether a number of resource elements available for DCI in the control region is above a threshold (paragraphs [0221]-[0223]; a first threshold number (e.g., N1) may be used if a first sTTI length (e.g., 2 symbols) is used and a second threshold number (e.g., N2) may be used if a second sTTI length (e.g., 7 symbols) is used); and 
determining the CCE size for the control region based at least in part on the identification (paragraph [0164]; NsPDCCH candidates, where NsPDCCH may be determined based on number of available resource elements (REs) ).
(Lee, paragraph [0002]).

Regarding claim 9, He discloses identifying whether the control region is configured for DMRS-based demodulation (paragraph [0164]; DM-RS, and RS for sTTI) ; and 
determining the CCE size for the control region based at least in part on the identification (paragraph [0164]; number of available REs).

Regarding claim 10, He discloses identifying whether a mapping of the DCI to the control region is distributed or localized (paragraphs [0041], [0132]; DCI symbols to REs in the one or more S-REGs); and 
determining the CCE size for the control region based at least in part on the identification (Fig. 7, paragraph [0053]; distributed shortened physical downlink control channel (S-PDCCH) resource mapping).

Regarding claim 11, He discloses identifying a format of the DCI (paragraph [0064]; P-DCI format or C-DCI format); and 
(paragraph [0064]; number of S-PDCCHs in the control based on a control signal that indicates the number of S-PDCCHs).

Regarding claim 12, He discloses receiving signaling that indicates a number of symbols that comprise the control region (paragraphs [0034], [0064]; a number of symbols (M) used for the S-PDCCH transmission).

Regarding claim 13, He discloses determining an aggregation level based at least in part on the number of symbols that comprise the control region (Fig. 10, paragraph [0061]; for an S-TTI length of 2 symbols, the common S-PDCCH search space (SSk (L)) can include a defined aggregation level L (e.g., 1 or 2), a defined size (in S-CCEs) (e.g., 2 or 4), a defined number of S-PDCCH candidates M(L) (e.g., 2), and a defined total number of candidates for S-TTIs in 1 ms (e.g., approximately 24)).

Regarding claim 14, He discloses receiving data during the TTI of the first duration using rate-matching that is based at least in part on the number of symbols that comprise the control region (paragraph [0064]; S-PDSCH rate-matching operation).

Regarding claim 15, He in view of Lee disclose the method according to claim 12.
Lee further discloses the number of symbols that comprise the control region is cell-specific (paragraph [0171]; sPDCCH search space types (e.g., cell-specific, WTRU-specific, and/or physical channel specific)).
(Lee, paragraph [0002]).

Regarding claim 16, He in view of Lee disclose the method according to claim 12.
Lee further discloses the number of symbols that comprise the control region is user equipment (UE)-specific (paragraph [0171]; sPDCCH search space types (e.g., cell-specific, WTRU-specific, and/or physical channel specific)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the number of symbols that comprise the control region is user equipment (UE)-specific” as taught by Lee, in the system of He, so that it would provide existing applications such as gaming and real-time applications benefit from reduced latency in terms of increased perceived quality of experience (Lee, paragraph [0002]).

Regarding claim 17, He in view of Lee disclose the method according to claim 16.
Lee further discloses the signaling indicates a control channel configuration for a set of UEs communicating within a cell (paragraph [0154]; a search space may be defined for config-DCI monitoring and the search space may be common for all WTRUs or for a group of WTRUs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the signaling indicates a control channel configuration for a set of UEs communicating within a cell” as taught by Lee, in the system of He, (Lee, paragraph [0002]).

Regarding claim 18, He discloses the signaling indicates that each UE of the set is configured with a one-symbol control region, or that each UE of the set is configured with a two-symbol control region, or that a first subset of the UEs is configured with a one-symbol control region and a second subset of the UEs is configured with a two-symbol control region (Fig. 1, paragraphs [0029], [0034]; number of symbols (M) used for the S-PDCCH).

Regarding claim 19, He discloses receiving additional signaling that indicates a control channel configuration for a set of UEs communicating within a cell (paragraphs [0034], [0064]; using the P-DCI format, or on a per S-TTI basis using the C-DCI format), wherein the additional signaling comprises an indication that each UE (paragraphs [0034], [0064]; number of S-PDCCH symbols M depend on the S-TTI length configured for a given UE) of the set is configured with a one-symbol control region, or that each UE of the set is configured with a two-symbol control region, or that a first subset of the UEs is configured with a one-symbol control region and a second subset of the UEs is configured with a two- symbol control region (paragraphs [0034], [0064]; UE can ascertain the number of S-PDCCHs in the control based on a control signal that indicates the number of S-PDCCHs, e.g., the P-DCI format or C-DCI format).

Regarding claim 20, He discloses receiving additional signaling that indicates a portion of a set of resource elements of the control region that comprises DCI (paragraphs [0064], [0068]; S-PDCCH candidates in order to receive the downlink control information).

Regarding claim 21, He discloses the number of symbols that comprise the control region is two (paragraph [0034]; where symbols (M) can be equal to 1 or 2).

Regarding claim 22, He discloses each CCE in the control region spans a single symbol in the control region (Fig. 4, paragraph [0051]; S-PDCCH-symbol-M=1).

Regarding claim 23, He discloses each decoding candidate associated with an aggregation level in the control region spans a single symbol in the control region (Fig. 1, paragraphs [0043], [0051]; S-PDCCH-symbol-M=1).

Regarding claim 25, He discloses a method for wireless communication in a system that supports a first transmission time interval (TTI) duration and a second TTI duration that is greater than the first TTI duration (paragraphs [0034], [0061]-[0068]; method relates to resource elements corresponding to shortened physical downlink control channel candidates) , comprising: 
identifying (paragraph [0034]; number of symbols (M)) a control region (paragraph [0034]; S-PDCCH) of a TTI of the first duration (paragraph [0034]; S-TTI); and
transmitting downlink control information (DCI) in the control region of the TTI of the first duration according to the determined CCE size (paragraph [0068]; DCI format indicating number of RBs in one or more subframes allocated for S-TTI data reception or transmission).
(Fig. 10, paragraphs [0061], [0066]; S-TTI length of 2 symbols, the common S-PDCCH search space (SSk (L)) can include a defined aggregation level L (e.g., 1 or 2), a defined size (in S-CCEs) (e.g., 2 or 4), a defined number of S-PDCCH candidates M(L) (e.g., 2)). Liu teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Lee from the same or similar field of endeavor discloses determining (paragraphs [0164], [0167]; NsPDCCH candidates, where NsPDCCH may be determined based on) a control channel element (CCE) size (paragraphs [0164], [0167]; number of available REs)  for the control region (paragraphs [0164], [0167]; sPDCCH region in a sTTI) based at least in part on a type of reference signal (paragraphs [0164], [0167]; CSI-RS/DMI-RS/RS); and
transmitting downlink control information (DCI) in the control region of the TTI of the first duration (Table 6, paragraph [0072]; one or more PDCCH candidates) according to the determined CCE size (paragraph [0072]; PDCCH format, such as a DL Control information (DCI) format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining a control channel element (CCE) size for the control region based at least in part on a type of reference signal” as taught by Lee, in the system of He, so that it would provide existing applications such as gaming and real-time applications benefit from reduced latency in terms of increased perceived quality of experience (Lee, paragraph [0002]).

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

 Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 31, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 32, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 33, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.
Regarding claim 34, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 35, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Regarding claim 36, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.

Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 14.

Regarding claim 38, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.

Regarding claim 39, the claim is rejected based on the same reasoning as presented in the rejection of claim 16.

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 17.

Regarding claim 41, the claim is rejected based on the same reasoning as presented in the rejection of claim 18.
Regarding claim 42, the claim is rejected based on the same reasoning as presented in the rejection of claim 19.

Regarding claim 43, the claim is rejected based on the same reasoning as presented in the rejection of claim 20.

Regarding claim 44, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.

Regarding claim 45, the claim is rejected based on the same reasoning as presented in the rejection of claim 22.

Regarding claim 46, the claim is rejected based on the same reasoning as presented in the rejection of claim 23.

Regarding claim 48, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 49, the claim is rejected based on the same reasoning as presented in the rejection of claim 25.

Regarding claim 50, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Regarding claim 51, the claim is rejected based on the same reasoning as presented in the rejection of claim 25.

Regarding claim 52, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 53, the claim is rejected based on the same reasoning as presented in the rejection of claim 25.

13.	Claims 24 and 47  are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HE et al. (US 2019/0141679 A1), hereinafter “He” in view of Lee et al. (US 2020/0305129 A1), hereinafter “Lee” in view of LIU et al. (US 2019/0190660 A1), hereinafter “Liu”.
	Regarding claim 24, He in view of Lee disclose the method according to claim 2.
	Neither He nor Lee explicitly discloses “each REG is assigned an index that indicates a location of the REG in a frequency domain followed by the location of the REG in a time domain”.
However, Liu from the same or similar field of endeavor discloses each REG is assigned an index that indicates a location of the REG in a frequency domain followed by the location of the REG in a time domain (Fig. 11, paragraphs [0156], [0216]; bandwidth (frequency resource) for the sPDSCH and/or the sPDCCH used in the subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “each REG is assigned an index that indicates a location of the REG in a frequency domain followed by the location of the REG in a time domain” as taught by Liu, in the combined system of He and Lee, so that it would provide (Liu, paragraph [0012]).

Regarding claim 47, the claim is rejected based on the same reasoning as presented in the rejection of claim 24.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414